Citation Nr: 1419587	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from September and November 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that denied the above claims.

In March 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that the records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

There are no objective indications of a disability manifested by residuals of a right eye injury.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a right eye injury.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
By letter dated in October 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he has a disability manifested by residuals of a right eye injury he sustained during his period of active service.  During his March 2014 hearing, he described the incident in service wherein he had been hit in the eye while on liberty in Mexico during service.  He indicated that he was treated at that time at a hospital in San Diego, California, and that he had a permanent residual scar in the upper corner of the eye.  He added that once when playing basketball after service, the wound reopened because of the condition of the residual scar.  He also indicated that the scar was the only residual experienced.

The Veteran's service treatment records confirm that in December 1995, he was treated for a right eye trauma after being punched in the right eye.  Vision was grossly intact, there was swelling, and lacerations on the right eyelid sac were sutured.  A follow-up treatment record, also dated in December 1995, shows that the right eye was healing well.
The Veteran's April 1998 separation report of medical examination shows that clinical evaluation of the eye was normal.  In the associated report of medical history, the Veteran noted seasonal congestion and itching about the eyes, but there was no report of symptoms associated with the December 1995 right eye trauma.

Following service, a VA examination report dated in January 2013 shows that a history as set forth above was reported.  Following review of the record and examination of the Veteran, the examiner concluded that there was no current eye diagnosis.  The examiner also specifically indicated that there was no scarring or disfigurement attributable to any eye condition.

Having carefully considered the evidence in this case, the Board finds that while the service treatment records clearly document an in-service incident in which the Veteran sustained trauma to the right eye, all records dated after December 1995 are negative of a diagnosis of any related residual disability associated to that incident.  The Veteran's separation examination, while mentioning allergic itching of the eyes associated with congestion, does not report any residuals of the eye trauma.  The separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active service, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Moreover, all of the post-service treatment records are silent with respect to any residual eye disability.  The January 2013 VA examination report is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. 

There is simply no medical evidence of record establishing that the Veteran has a 
current disability manifested by residuals of a right eye injury sustained in service.  
As such, the Board must find that the preponderance of the competent medical evidence demonstrates that the Veteran does not have residuals of a right eye injury for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the VA examiner indicated that the Veteran had a normal eye examination; that he had no vision problems or deficits secondary to service; and that he had no scar of the right eye.

The Board recognizes the Veteran's contentions that he has current residuals of a right eye injury sustained in service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1377.  However, the VA examiner in January 2013 found no diagnosis related to the right eye and specifically indicated that there were no scars.  Therefore, the contentions presented at the time of the filing of his claim and during the March 2014 hearing are outweighed by the competent medical evidence of record and are of limited probative value.  Consequently, there are no findings of record to show that the Veteran has a current right eye disability for which service connection may be established.

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49. 




ORDER

Service connection for residuals of a right eye injury is denied.


REMAND

Unfortunately, a remand is required with regard to the issue of service connection for a bilateral foot disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.
The Veteran's May 1994 enlistment report of medical examination shows that at the time of the Veteran's entrance into service, it was noted that he had mild asymptomatic pes planus.  It was also noted that the arch was normal.  In the associated report of medical history, the Veteran indicated that he had never had foot trouble.

A service treatment record dated in May 1995 shows that the Veteran a two month history of foot pain.  Physical examination revealed swelling under both feet.  The assessment was plantar fasciitis.

Service treatment records dated in June and August 1995 show that the Veteran a two to three month history of bilateral foot pain.  Initial treatment was noted to have been conducted in May 1995.  The assessment was pes planus.

A service treatment record dated in September 1995 shows that the Veteran reported chronic bilateral arch pain, bilateral pes planus.  The Veteran was evaluated for orthotics.  The diagnosis was bilateral pes planus.

A report of medical assessment dated in April 1998 shows that the Veteran reported foot problems.  It was indicated that he had a history of pes planus, that existed prior to service, and that he had a diagnosis of plantar fasciitis that was treated with shoe inserts.

The Veteran's April 1998 report of medical examination shows that at separation from service, the Veteran was diagnosed with marked bilateral pes planus with pronation, not currently disabling.  Further specialist examination was indicated, in pertinent part, for symptomatic pes planus.

VA outpatient treatment records dated from 2009 to 2010 show that the Veteran had a past medical history of bilateral foot problems.

A VA examination report dated in January 2013 shows that at one part of the report, the examiner indicated that the claims file had not been reviewed in conjunction with conducting the examination of the Veteran.  Later in the report, the examiner suggested that the claims file had been reviewed.  A history as set forth above was reported.  The Veteran was diagnosed with right mild asymptomatic pes planus.  The examiner indicated that the Veteran had no pain, swelling, calluses, or tenderness, but also noted that symptoms were relieved by arch supports.  There was decreased longitudinal arch height, but no evidence of marked deformity or inward bowing.  X-rays revealed an impression of no evidence of prior injury or significant arthropathy.  There were mild features in the right foot suggesting early pes planus and possible early mid foot eversion.  The Veteran opined that the Veteran's mild pes planus upon entrance had not worsened by service, and that the current symptoms were not significantly different than at entrance.

Having considered the January 2013 VA examination report, the Board finds that it is of limited probative value in assessing the etiology of the Veteran's bilateral foot disability.  Initially, the Board finds that while the VA examiner referred to the mild pes planus noted at service entrance, the examiner did not address the diagnosis of  marked bilateral pes planus with pronation at service separation.  Moreover, prior to entrance into service, the Veteran reported no history of foot problems.  During service, the Veteran was treated on several occasions for reported foot problems for which orthotics were recommended.  The examiner did not address the apparent increased treatment during the Veteran's service.  Moreover, the Veteran was diagnosed with both pes planus and plantar fasciitis during service.  The examiner did not address whether the Veteran currently has symptoms associated with plantar fasciitis, and if so, whether any symptoms of one disorder can be distinguished from the other.  As such, the Board finds that an additional examination of the Veteran by a physician that has not previously examined him must be undertaken.

The requirement for evaluation of the complete medical history of the Veteran's condition operates to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the United States Court of Appeals for Veterans Claims (Court) clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review." VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral foot disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by him to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with his claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with a physician that has not previously examined the Veteran, in order to determine the precise nature and etiology of his asserted bilateral foot disability.  The claims file and a copy of this Remand must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.
(a)  If a bilateral foot disability is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into any periods of active service (reference is made to the May 1994 report of medical examination indicating mild asymptomatic pes planus).

(b)  If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing bilateral foot disorder was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  

In doing so, the examiner must comment on the multiple reports of treatment for bilateral pes planus and plantar fasciitis during service, and the diagnosis of marked bilateral pes planus noted at separation from service.

If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed bilateral pes planus or plantar fasciitis had its onset during the Veteran's period of active service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


